Title: From Thomas Jefferson to Robert Brent, 3 June 1802
From: Jefferson, Thomas
To: Brent, Robert


            Dear SirWashington June 3 1802
            The act of Congress incorporating the city of Washington has confided to the President of the US. the appointment of the Mayor of the city. as the agency of that officer will be immediately requisite, I am desirous to avail the city of your services in it, if you will permit me to send you the commission. I will ask the favor of an answer to this proposition.
            Will you also do me that of dining with me the day after tomorrow (Friday) at half after three? Accept my friendly and respectful salutations.
            Th: Jefferson
          